ORDER ***
The parties have jointly represented to the Court that defendant-appellant’s appeal has been rendered moot. Accordingly, the memorandum disposition previously filed in this case, dated December 4, 2014, is VACATED. The Court’s order requesting supplemental letter briefs from the parties, dated March 2, 2015, is WITHDRAWN. This appeal is DISMISSED as moot. The parties shall bear their own costs on appeal. The mandate shall issue forthwith.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.